 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3562 
 
AN ACT 
To designate the federally occupied building located at 1220 Echelon Parkway in Jackson, Mississippi, as the James Chaney, Andrew Goodman, Michael Schwerner, and Roy K. Moore Federal Building. 
 
 
1.BUILDING DESIGNATIONThe Administrator of General Services shall ensure that the federally occupied building located at 1220 Echelon Parkway in Jackson, Mississippi, is known and designated as the James Chaney, Andrew Goodman, Michael Schwerner, and Roy K. Moore Federal Building. 
2.REFERENCESWith respect to the period in which the building referred to in section 1 is federally occupied, any reference in a law, map, regulation, document, paper, or other record of the United States to that building shall be deemed to be a reference to the James Chaney, Andrew Goodman, Michael Schwerner, and Roy K. Moore Federal Building .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
